DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-11, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
estimating path lengths for a plurality of materials based on the projection data and calibration data for the imaging system; 
iteratively refining the estimated path lengths based on a linearized model derived from the calibration data; and reconstructing material-density images for each material of the plurality of materials from the iteratively-refined estimated path lengths and including all limitations recited in independent claim 1.
As per claim 12 and dependent claims 13-14, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of:
 calculating a preliminary estimate of path lengths for a plurality of materials based on projection data and calibration data for an imaging system without modeling physics of the imaging system including a plurality of x-ray spectra and detector response to the plurality of x-ray spectra; 
iteratively updating the preliminary estimate of path lengths for the plurality of materials to obtain a final estimate of path lengths for the plurality of materials; and 
As per claim 15 and dependent claims 16-20, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising: 
a computing device communicatively coupled to an x-ray source and detector array, the computing device configured with instructions in non-transitory memory that when executed cause the computing device to: 
estimate path lengths for a plurality of materials based on the projection data and calibration data for the x-ray source and the detector array; 
iteratively refine the estimated path lengths based on a linearized model derived from the calibration data; and 
reconstruct material-density images for each material of the plurality of materials from the iteratively-refined estimated path lengths and including all limitations recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20080187091 to Basu et al. discloses a method and system comprising: a multi-spectral x-ray source; a detector positioned to receive multi-spectral acquisition data from the multi-spectral x-ray source; a computer processor configured to: obtain current path length estimates; and linearize one or more spectral models about the current path length estimates.
U.S. Patent Application Publication 20130343624 to Thibault et al. discloses method and system for reconstructing image component densities of an object includes acquiring multi-spectral x-ray tomographic data, performing a material decomposition of the multi-spectral x-ray tomographic data to generate a plurality of material sinograms, and reconstructing a plurality of material component density images by iteratively optimizing a functional that includes a joint likelihood term of at least two of the material decomposed sinograms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884